Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 1 of 10 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21279

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                                 BROOKLYN DIVISION


 Matthew Grugnale,
                                                                 Case No:
                                       Plaintiff,
                                                                 COMPLAINT
                                v.
                                                                 JURY TRIAL DEMANDED
 Solomon and Solomon, P.C.,

                                       Defendant.


        Plaintiff Matthew Grugnale, by and through the undersigned counsel, complains, states,

and alleges against defendant Solomon and Solomon, P.C. as follows:

                                       INTRODUCTION
        1.      This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                  JURISDICTION AND VENUE
        2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.

        3.      This court has jurisdiction over defendant Solomon and Solomon, P.C. because it

regularly conducts and transacts business in this state, and the conduct complained of herein

occurred in this Judicial District.


                                                    1
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 2 of 10 PageID #: 2




          4.    Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                             PARTIES
          5.    Plaintiff Matthew Grugnale (“Plaintiff”) is a natural person who is a citizen of the

State of New York residing in Queens County, New York.

          6.    Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

          7.    Defendant Solomon and Solomon, P.C. (“Defendant”) is a company existing under

the laws of the State of New York, with its principal place of business in Albany, New York.

          8.    Defendant has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to

others.

          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

          11.   The principal purpose of Defendant’s business is the collection of such debts.

          12.   Defendant uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

          13.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          14.   The acts of Defendant as described in this Complaint were performed by Defendant

or on Defendant’s behalf by its owners, officers, agents, and/or employees acting within the scope

of their actual or apparent authority. As such, all references to “Defendant” in this Complaint shall

mean Defendant or its owners, officers, agents, and/or employees.

                                  FACTUAL ALLEGATIONS
          15.   Defendant alleges Plaintiff owes $174.97 to SEFCU (“the alleged Debt”).



                                                  2
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 3 of 10 PageID #: 3




       16.     Plaintiff did not owe $174.97 (“the Claimed Amount”) to SEFCU as alleged.

       17.     The alleged Debt does not arise from any business enterprise of Plaintiff.

       18.     The alleged Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

       19.     Plaintiff was earlier informed by SEFCU that his account was transferred to

Defendant.

       20.     Plaintiff through his attorney reached out to Defendant offering to pay the alleged

debt and to get his account closed.

       21.     On June 18, 2021, Plaintiff was told that his account was not in Defendant’s system

and once the account was added, Defendant would inform Plaintiff.

       22.     On June 21, 2021, Plaintiff was informed that the account was in Defendant’s

system and that it was not lettered.

       23.     On June 22, 2021, Plaintiff reached out to Defendant through his attorney to settle

the account.

       24.     Plaintiff was transmitted a web-based method of making payment.

       25.     When such method did not work, Plaintiff through his attorney telephoned

Defendant and made the payment using Defendant’s telephone payment service.

       26.     Plaintiff got a written confirmation from Defendant that the payment was processed

on the same day.

       27.     Plaintiff based on such communication reasonably supposed that the matter was

addressed, and that he would not be subject to any collection activity from Defendant.

       28.     Despite payment, Defendant nevertheless decided to contact Plaintiff on such

account through written correspondence.




                                                3
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 4 of 10 PageID #: 4




        29.      Rather than preparing and mailing such written correspondence to Plaintiff on its

own, Defendant decided to utilize a third-party vendor to perform such activities on its behalf.

        30.      As part of its utilization of the third-party vendor, Defendant conveyed information

regarding the alleged Debt to the third-party vendor by electronic means.

        31.      The information conveyed by Defendant to the third-party vendor included

Plaintiff’s status as a debtor, the precise amount of the alleged Debt, the account number, the entity

to which Plaintiff allegedly owed the debt, among other things.

        32.      Defendant’s conveyance of the information regarding the alleged Debt to the third-

party vendor is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

        33.      The third-party vendor then populated some or all this information into a prewritten

template, printed, and mailed the correspondence to Plaintiff at Defendant’s direction.

        34.      That correspondence, dated June 22, 2021, was received, and read by Plaintiff. (A

true and accurate copy of that correspondence (the “Letter”) is annexed hereto as “Exhibit 1.”)

        35.      The Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

        36.      The Letter was the initial written communication Plaintiff received from Defendant

concerning the alleged Debt.

        37.      15 U.S.C. §§ 1692g and 1692e protects Plaintiff’s concrete interests and rights.

        38.      Plaintiff has the interest and right to be free from collection efforts on debts Plaintiff

does not owe.

        39.      Plaintiff has the interest and right to be free from unwarranted threats to Plaintiff’s

credit rating.




                                                     4
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 5 of 10 PageID #: 5




        40.     Plaintiff has the interest and right to be free from the fear of being sued on debts

Plaintiff does not owe.

        41.     Plaintiff has the interest and right to be free from deceptive and/or misleading

communications from debt collectors, including Defendant.

        42.     As set forth herein, Defendant deprived Plaintiff of these rights.

        43.     Plaintiff’s injury is “particularized” and “actual” in that the conduct that deprived

Plaintiff of his rights was directed by Defendant to Plaintiff specifically.

        44.     Plaintiff’s injury is directly traceable to Defendant’s conduct because Defendant

initiated the communications, and but for Defendant’s conduct, Plaintiff would not have been

deprived of his rights.

        45.     Plaintiff has been misled by Defendant’s conduct.

        46.     Defendant’s conduct as described in this Complaint was willful, with the purpose

to either harm Plaintiff or with reckless disregard for the harm to Plaintiff that could result from

Defendant’s conduct.

        47.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to use abusive, deceptive, unfair, and unlawful means in its attempts to collect the alleged

Debt and other alleged debts.

        48.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

ultimately cause Plaintiff unwarranted economic harm.

        49.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

ultimately cause Plaintiff unwarranted harm to Plaintiff’s credit rating.

        50.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

ultimately cause Plaintiff to be sued for a debt Plaintiff does not owe.




                                                   5
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 6 of 10 PageID #: 6




          51.   As a result of Defendant’s conduct, Plaintiff wasted time, was caused to be

confused and unsure as to Plaintiff’s rights, and ultimately sought counsel and advice causing

Plaintiff the risk of incurring damages including reasonable attorneys’ fees in reviewing Plaintiff’s

rights under the law and prosecuting this claim.

          52.   As a result of Defendant’s conduct, Plaintiff’s counsel was caused to expend time,

energy, and money to investigate Plaintiff’s rights under the law and the legitimacy of the alleged

Debt.

          53.   The deprivation of Plaintiff’s rights will be redressed by a favorable decision

herein.

          54.   A favorable decision herein would redress Plaintiff’s injury with money damages.

          55.   A favorable decision herein would serve to deter Defendant from further similar

conduct.

                                         FIRST COUNT
                          Violation of 15 U.S.C. § 1692c(b) and § 1692f
          56.   Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

          57.   15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

          58.   The third-party vendor does not fall within any of the exceptions provided for in 15

U.S.C. § 1692c(b).

          59.   Plaintiff never consented to Defendant’s communication with the third-party

vendor concerning the alleged Debt.




                                                   6
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 7 of 10 PageID #: 7




       60.     Plaintiff never consented to Defendant’s communication with the third-party

vendor concerning Plaintiff’s personal and/or confidential information.

       61.     Plaintiff never consented to Defendant’s communication with anyone concerning

the alleged Debt or concerning Plaintiff’s personal and/or confidential information.

       62.     Upon information and belief, Defendant has utilized a third-party vendor for these

purposes thousands of times.

       63.     Defendant utilizes a third-party vendor in this regard for the sole purpose of

maximizing its profits.

       64.     Defendant utilizes a third-party vendor without regard to the propriety and privacy

of the information which it discloses to such third-party.

       65.     Defendant utilizes a third-party vendor with reckless disregard for the harm to

Plaintiff and other consumers that could result from Defendant’s unauthorized disclosure of such

private and sensitive information.

       66.     Defendant violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.

       67.     15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

       68.     The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

       69.     Defendant disclosed Plaintiff’s private and sensitive information to the third-party

vendor.

       70.     Defendant violated 15 U.S.C. § 1692f when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.




                                                  7
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 8 of 10 PageID #: 8




        71.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b) and 1692f

and is liable to Plaintiff therefor.

                                         SECOND COUNT
                          Violation of 15 U.S.C. §§ 1692g and 1692g(a)(1)
        72.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

        73.     15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

        74.     As relevant here, 15 U.S.C. § 1692g(a)(1) requires the written notice provide a

statement of the amount of the debt.

        75.     To comply with 15 U.S.C. § 1692g(a)(1), the statement of the amount of the debt

must accurately set forth the actual amount of the debt.

        76.     A statement of the amount of the debt, when the debt is not owed at all by the

consumer, violates 15 U.S.C. § 1692g(a)(1).

        77.     As set forth in paragraphs 15 through 28 of this Complaint, Plaintiff did not owe

the Claimed Amount.

        78.     As such, Defendant did not accurately set forth the actual amount of the alleged

debt as required by 15 U.S.C. § 1692g(a)(1).

        79.     In sum, Defendant’s statement of the amount of the alleged Debt, when Plaintiff

did not owe that amount, violates 15 U.S.C. § 1692g(a)(1).

        80.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692g, 1692g(a)(1) and

is liable to Plaintiff therefor.




                                                  8
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 9 of 10 PageID #: 9




                                       THIRD COUNT
                  Violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
       81.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

       82.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

       83.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

       84.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

       85.     An allegation by a debt collector that a consumer owes a debt to a certain entity

when the consumer does not owe a debt to that entity is a violation of 15 U.S.C. §§ 1692e,

1692e(2)(A) and 1692e(10).

       86.     An allegation by a debt collector that a consumer owes a certain amount of money

when the consumer does not that amount is a violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and

1692e(10).

       87.     As set forth in paragraphs 15 through 28 of this Complaint, Plaintiff did not owe

the Claimed Amount.

       88.     As such, Defendant’s allegation that Plaintiff owed the Claimed Amount is a false,

deceptive, and/or misleading representation made in connection with the collection of the alleged

Debt in violation of 15 U.S.C. § 1692e.

       89.     Defendant’s allegation that Plaintiff owed the Claimed Amount is a false

representation of the character, amount, and/or legal status of the alleged Debt in violation of 15

U.S.C. § 1692e(2)(A).




                                                   9
Case 1:21-cv-04256-WFK-JRC Document 1 Filed 07/29/21 Page 10 of 10 PageID #: 10




        90.     Defendant’s allegation that Plaintiff owed the Claimed Amount is a false

 representation made in an attempt to collect the alleged Debt in violation of 15 U.S.C. § 1692e(10).

        91.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)

 and 1692e(10) and is liable to Plaintiff therefor.

                                          JURY DEMAND
        92.     Plaintiff hereby demands a trial of this action by jury.

                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                a. Finding Defendant’s actions violate the FDCPA; and

                b. Awarding damages to Plaintiff pursuant to 15 U.S.C. § 1692k;
                   and

                c. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
                   1692k, calculated on a “lodestar” basis; and

                d. Awarding the costs of this action to Plaintiff; and

                e. Awarding pre-judgment interest and post-judgment interest to
                   Plaintiff; all together with

                f. Such other and further relief that the Court determines is just and
                   proper.


 DATED: July 19, 2021

                                                BARSHAY, RIZZO & LOPEZ, PLLC

                                                By: s/ David M. Barshay
                                                David M. Barshay, Esquire
                                                445 Broadhollow Road | Suite CL18
                                                Melville, New York 11747
                                                Tel: (631) 210-7272
                                                Fax: (516) 706-5055
                                                Our File No.: BRL21279
                                                Attorneys for Plaintiff




                                                  10
